Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0259139 A1 to Overall et al. that was filed in 2018 (hereinafter “Overall”) and in view of NPL, Huang, Chong, et al.,  ACT: An Autonomous Drone Cinematography System for Action Scenes,  2018 IEEE International Conference on Robotics and Automation (ICRA) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8460703) (hereinafter “Huang”), May 21-25, 2018. 
    PNG
    media_image1.png
    548
    654
    media_image1.png
    Greyscale

Overvall discloses “1.    A drone comprising: (see drone in FIG. 2a)
a frame;  (see element 20 in FIG. 2a) 
a plurality of motors attached to the frame, each motor of the plurality of motors connected to a respective propeller of a plurality of propellers located below the frame; (see claim 1 where each propeller 
a tail motor attached to the frame, the tail motor connected to a tail propeller located above the frame; and  (see four rotors 46 in FIG. 2a in the rear of the drone above the frame 24) 
    PNG
    media_image2.png
    669
    931
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    823
    751
    media_image3.png
    Greyscale
Overvall is silent as to but Huang teaches “a plurality of cameras”  (see fig. 7 where the drone has 1. A gimbal camera, 2. A stereo camera and 3. A second stereo camera) 
“attached to the frame and located above the frame, (see camera 26 extending from the frame 24)”. 
Overvall is silent as to but Huang teaches “the plurality of cameras”  (see fig. 7 where the drone has 1. A gimbal camera, 2. A stereo camera and 3. A second stereo camera);
Overall discloses “…… having fields of view extending over the plurality of propellers. (see FIG. 3b where the field of vision of the camera 26 is over the propellers 46 and the field of vision is shown and the camera 26 is higher than the propellers and rotor 46); 
    PNG
    media_image4.png
    458
    655
    media_image4.png
    Greyscale

 


“2.    The drone of claim 1 wherein the plurality of motors consists of a nose motor, a left-side motor, and a right-side motor.  (see drone in FIG. 2a that includes two rotors each on the left and the right hand side and also one in the front of the drone)
Overvall is silent as to but Huang teaches “3.    The drone of claim 2 wherein the tail motor and the nose motor are located along a centerline of the drone and the left-side motor and the right-side motor are located closer to the nose motor than to the tail motor and are equidistant from the centerline”.  (see FIG. 7 where the first rotor is located along a center line with the third front rotor and where the second  
    PNG
    media_image3.png
    823
    751
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Overall and the teachings  

Overvall is silent as to but Huang teaches “4.    The drone of claim 1 wherein the plurality of cameras includes at least a left-side stereoscopic camera mounted on the left side of the drone and a right-side stereoscopic camera mounted on the right side of the drone. (see fig. 7 where the drone has 1. A gimbal camera, 2. A stereo camera and 3. A second stereo camera);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Overall and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the cameras and a predetermined range E.  See page 7045.  A skeleton can be detected of the target and a depth and a viewpoint of the drone can be estimated. Then a trajectory using a predetermined range E from the target can be established as a threshold value. See formula 1-6 and page7042.  Then as the filming target moves then the trajectory of the drone can move as well for tracking the target.  This can provide an active tracking of a target by the drone of FIG. 6 for video with rich images similar to a human cinematographer in an automatic and dynamic following manner.     See page 7040-7046 of Huang. 

“5.    The drone of claim 4 wherein the left-side stereoscopic camera has a field of view ahead and to the left of the drone, the right-side stereoscopic camera has a field of view ahead and to the right of the drone, and the fields of view of the left-side stereoscopic camera and the right-side stereoscopic camera overlap ahead of the drone. (see fig. 7 where the drone has 1. A gimbal camera, 2. A stereo camera and 3. A second stereo camera; see FIG 13 where the field of view is captured by both the stereo cameras and a wider field of view of the dance);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Overall and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the cameras and a predetermined range E.  See page 7045.  A skeleton can be detected of the target and a depth and a viewpoint of the drone can be estimated. Then a trajectory using a predetermined range E from the target can be established as a threshold value. See formula 1-6 and page7042.   

Claims 6 and 8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0259139 A1 to Overall et al. that was filed in 2018 (hereinafter “Overall”) and in view of NPL, Huang, Chong, et al.,  ACT: An Autonomous Drone Cinematography System for Action Scenes,  2018 IEEE International Conference on Robotics and Automation (ICRA) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8460703) (hereinafter “Huang”), May 21-25, 2018 and in view of Burman, Prateek, Quadcopter stabilization with neural network, https://repositories.lib.utexas.edu/handle/2152/45875, University of Texas Thesis and Dissertation )(2016)(Hereinafter “Burman”). 
    PNG
    media_image5.png
    545
    860
    media_image5.png
    Greyscale

Overall is silent but Burman teaches “6.    The drone of claim 4 further comprising an Artificial Intelligence (Al) controller (see page 2, paragraph 2 where the drone has a neural network for quadcopter stabilization) coupled to the plurality of cameras to receive video input from the plurality of cameras, (see paragraph 1, second paragraph where the drone has a depth camera for stabilization and navigation) the Al controller configured to generate flight control commands for autonomous flight according to the video input.  (see paragraph 17-22 where the outputs are the four motors of the quadcopter and the three 
    PNG
    media_image6.png
    409
    584
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Overall and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the motors based on the observed roil, pitch and yaw to obtain a control of the  


Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0259139 A1 to Overall et al. that was filed in 2018 (hereinafter “Overall”) and in view of NPL, Huang, Chong, et al.,  ACT: An Autonomous Drone Cinematography System for Action Scenes,  2018 IEEE International Conference on Robotics and Automation (ICRA) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8460703) (hereinafter “Huang”), May 21-25, 2018 and in view of NPL, Burman, Prateek, Quadcopter stabilization with neural network, https://repositories.lib.utexas.edu/handle/2152/45875, University of Texas Thesis and Dissertation )(2016)(Hereinafter “Burman”). and in view of NPL, Kornatowski, P.M., et al., An Origami Inspired Cargo Drone, 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS) September 24–28, 2017, Vancouver, BC, Canada (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8206607) (2017)(hereinafter “Kornatowski”). 



Overall is silent but Kornatowski teaches “…7.    The drone of claim 6 further comprising a protective cage attached to an upper side of the frame, the protective cage. (see page 1, and col. 1, to col. 2, and FIG. 1 where the drone includes a surrounding cage being made from carbon  (see page 6860 col. 2, where the drone cage has sensors such as a camera being connected to the cage) 
    PNG
    media_image7.png
    512
    1096
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of OVERALL and the teachings of KORNATOWSKI since KORNATOWSKI teaches that a drone can have a protective cage that is an origami inspired type cage.  This can ensure that a user can grab the cage safely when there is no landing spot and a user’s fingers will not be injured since they can never  


Overall is silent but Burman teaches  “…extending around the Al controller with openings for cooling airflow” (see FIG. 5 where the controller is placed on the frame; and see paragraph 17-22 where the outputs are the four motors of the quadcopter and the three neurons are used for roll, pitch and way and page 16 where the sensors are provided to the controller to control the motors)”.
 It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Overall and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the motors based on the observed roil, pitch and yaw to obtain a control of the four motors.  This can provide a very good stabilizing of the quadcopter using machine learning.  See page 21 of Burman. 

Overall is silent but Burman teaches “8.    The drone of claim 1 further comprising landing gear attached to the frame, the landing gear extending down from the frame to a level below the propellers to maintain a separation between the propellers and a landing/takeoff surface.  (see FIG. 5 where the frame has a landing stand that provides a separation from the propeller and the landing surface);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Overall and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the motors based on the observed roil, pitch and yaw to obtain a control of the four motors.  This can provide a very good stabilizing of the quadcopter using machine learning.  See page 21 of Burman. 


    PNG
    media_image8.png
    701
    803
    media_image8.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0259139 A1 to Overall et al. that was filed in 2018 (hereinafter “Overall”) and in view of NPL, Huang, Chong, et al.,  ACT: An Autonomous Drone Cinematography System for Action Scenes,  2018 IEEE International Conference on Robotics and Automation (ICRA) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8460703) (hereinafter “Huang”), May 21-25, 2018 and in view of U.S. Patent Application Pub. No.: US 2020/0284566 A1 to Viviani that was filed on 3-5-19. 
9.    The drone of claim 1 further comprising a LiDAR device attached to a lower surface of the frame, the LiDAR device directed downwards from the drone. (see paragraph 45 and elements 33 which can be a LIDAR device downwardly from the UAV 12)”.
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of OVERALL and the teachings of VIVIANI since VIVIANI teaches that a drone can have a downwardly projecting LIDAR emitter. This can predict a threat on a target and then provide a countermeasure. This can provide a protective of the target when needed by detecting a threat and a trajectory of the threat using the LIDAR emitter and an optical device and a 3D point cloud. See abstract.    



    PNG
    media_image9.png
    875
    694
    media_image9.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009. 

    PNG
    media_image9.png
    875
    694
    media_image9.png
    Greyscale

Rossi discloses “10.    An autonomous quadcopter comprising:
a frame extending along a plane;  (see drone 110 having a frame 110 and 6 propellers extending under the plane of the frame) 
    PNG
    media_image10.png
    447
    701
    media_image10.png
    Greyscale

a nose motor attached to the frame, the nose motor coupled to a nose propeller located below the plane;  (see FIG. 9 and a triangular shaped nose with a rotor at the end as 120) (see FIG. 5b where the nose rotor is located below the plane in block 120)
a left-side motor attached to the frame, the left-side motor coupled to a left-side propeller located below the plane;  (see left hand propeller 120 in FIG. 9 that has a motor and rotor under the frame) (see FIG. 5b where the left rotor is located below the plane in block 120)
a right-side motor attached to the frame, the right-side motor coupled to a right-side propeller located below the plane; (see right hand propeller 120 in FIG. 9 that has a motor and rotor under the frame) (see FIG. 5b where the right rotor is located below the plane in block 120)
a tail motor attached to the frame, the tail motor coupled to a tail propeller  (see tail and rear propeller 120 in FIG. 9 that has a motor and rotor under the frame)
located above the plane;  (see FIG. 5b where the tail rotor is located above the plane in block 120)
Rossi is silent as to but Huang teaches “…a plurality of cameras attached to the frame, (see fig. 7 where the drone has 1. A gimbal camera, 2. A stereo camera and 3. A second stereo camera) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and  

Rossi is silent but Adams teaches “…the plurality of cameras located above the plane; and”.  (See Fig. 1 where the camera is located above the frame). 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of ADAMS since ADAMS teaches that a drone can have a camera above the plane of the housing shown in FIG. 1.  This can provide a streaming of video to a remote control station based on a priority. See FIG. 2.   This can 

Rossi is silent but Burman teaches “…one or more control circuits configured to receive video signals from the plurality of cameras (see paragraph 1, second paragraph where the drone has a depth camera for stabilization and navigation) and to control (see page 2, paragraph 2 where the drone has a neural network for quadcopter stabilization)”
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the motors based on the observed roil, pitch and yaw to obtain a control of the four motors.  This can provide a very good stabilizing of the quadcopter using machine learning.  See page 21 of Burman. 

Rossi discloses “…the nose motor, the left-side motor, the right-side motor, and the tail motor (see tail and rear propeller 120 in FIG. 9 that has a motor and rotor under the frame and left and right hand propellers that have motors and rotors)
Rossi is silent but Burman teaches “according to the video signals for autonomous flight”. (see page 17-22 where the outputs are the four motors of the quadcopter and the three neurons are used for roll, pitch and way and page 16 where the sensors are provided to the controller to control the motors; see page 1)”.
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the motors based on the observed roil, pitch and yaw to obtain a control of the  

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009. 

Rossi discloses “11.    The autonomous quadcopter of claim 10 wherein the frame extends from a nose along a centerline to a tail, (see FIG. 9 where the uav has a nose portion that is a triangular portion and the frame forms a tail) the frame includes a triangular nose portion that forms an obtuse angle at the nose, (see FIG. 9 where the uav has a nose portion that is a triangular portion and the frame forms a tail)a first acute angle on the left side of the centerline, (see FIG. 9 where the uav has a second portion that is a triangular portion on the left hand side and the frame forms a tail)and a second acute angle on the right side of the centerline, (see FIG. 9 where the uav has a second triangular portion that is a triangular portion on a right hand side and the frame forms a tail)and wherein the nose motor, the left-side motor, and the right-side motor are attached at respective corners of the triangular nose portion. (see FIG. 9 where the uav has a nose portion with a rotor and a propeller and a second and five other triangular portions each having a propeller and rotor at the corner)
 	An acute or obtuse angle is a non-functional descriptive ornamental feature and forms no patentable limitations to the claims. 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009 and in view of NPL, Kornatowski, P.M., et al., An Origami Inspired Cargo Drone, 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS) September 24–28, 2017, Vancouver, BC, Canada (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8206607) (2017)(hereinafter “Kornatowski”). 

Rossi is silent but Kornatowski teaches “…12.    The autonomous quadcopter of claim 11 wherein the frame includes a central portion, the one or more control circuits attached to the central portion, a protective cage extending above the one or more . (see page 1, and col. 1, to col. 2, and FIG. 1 where the drone includes a surrounding cage being made from carbon fibers to avoid damage to the drone) (see page 6860 where the drone can be grabbed by a user via a cage and the drone can maneuver itself and the cage via video and then has a switch to open and unlock when grabbed by a person) (see page 6860 col. 2, where the drone cage has sensors such as a camera being connected to the cage) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of KORNATOWSKI since KORNATOWSKI teaches that a drone can have a protective cage that is an origami inspired type cage.  This can ensure that a user can grab the cage safely when there is no landing spot and a  

Rossi is silent but Burman teaches  “…control circuits and the central portion ” (see FIG. 5 where the controller is placed on the frame; and see paragraph 17-22 where the outputs are the four motors of the quadcopter and the three neurons are used for roll, pitch and way and page 16 where the sensors are provided to the controller to control the motors)”.
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the motors based on the observed roil, pitch and yaw to obtain a control of the four motors.  This can provide a very good stabilizing of the quadcopter using machine learning.  See page 21 of Burman. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009.

Rossi discloses “13.    The autonomous quadcopter of claim 11 wherein the frame includes a tail portion (see FIG. 9 and tail portion in the rear having a propeller 210), the tail motor attached to the tail portion at a distance from the left-side motor and the right-side motor (see FIG. 9 where the tail motor is closer to the left and the right hand side propellers which are adjacent and a longer distance from the tail to the motor) that is greater than the distance from the nose motor to the left-side motor and the right-side motor”. (see FIG. 9 where the uav has a nose portion with a rotor and a propeller and a second and five other triangular portions each having a propeller and rotor at the corner)
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009. 

Rossi is silent but Burman teaches “14.    The autonomous quadcopter of claim 10 further including a plurality of legs extending down from the frame to a level below the nose propeller, left-side propeller, and right-side propeller. (see FIG. 5 where the frame has a landing stand that provides a separation from the propeller and the landing surface);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the  

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009. 

Rossi discloses a camera at paragraph 45 but is silent as to four but Huang teaches “15.    The autonomous quadcopter of claim 10 wherein the plurality of cameras consists of four cameras forming a left-side stereoscopic camera and a right-side stereoscopic camera and wherein fields of view of the left-side stereoscopic camera and the right-side stereoscopic camera overlap forward of the autonomous quadcopter”. (see page 7044 and FIG. 7, where the drone has three cameras with two stereo cameras and a gimbal camera and 7045 where 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the cameras and a predetermined range E.  See page 7045.  A skeleton can be detected of the target and a depth and a viewpoint of the drone can be estimated. Then a trajectory using a predetermined range E from the target can be established as a threshold value. See formula 1-6 and page7042.  Then as the filming target moves then the trajectory of the drone can move as well for tracking the target.  This can provide an active tracking of a target by the drone of FIG. 6 for video with rich images similar to a human cinematographer in an automatic and dynamic following manner.     See page 7040-7046 of Huang. 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009. 

Rossi is silent but Huang teaches “16.    The autonomous quadcopter of claim 15 wherein the plurality of cameras have fields of view that extend, unobstructed by propellers, up at least 45 degrees from a plane of the frame” (see page 7044 and FIG. 7 and 7045 where the footage shows unobstructed footage at least 45 degrees from the plane of the frame).
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the  

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009. 

 “17.    The autonomous quadcopter of claim 10 wherein the one or more control circuits include:
a Radio Frequency (RF) communication circuit, the RF communication circuit configured to receive external commands from a remote-control; and”  (see page 7041-7043 where a distance r is maintained from the subject as a safety distance from FIG. 6 the controller and trajectory planning and waypoint estimation is sent to the drone via an arrow in section V)

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the cameras and a predetermined range E.  See page 7045.  A skeleton can be detected of the target and a depth and a viewpoint of the drone can be  

Rossi is silent but Burman teaches “an Artificial Intelligence (Al) controller” (see p. 17-22 where the outputs are the four motors of the quadcopter and the three neurons are used for roll, pitch and way and page 16 where the sensors are provided to the controller to control the motors)”.
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of BURMAN since BURMAN teaches that a drone can have a trained neural network having back propagation with an input layer (sensors), a hidden layer and an output layer (motor outputs). See FIG. 7.   The training of the neural network can occur and then based on the training certain weights can be provided.  This can be scaled and used to control the  

Rossi is silent but Huang teaches “coupled to the plurality of cameras to receive input from the plurality of stereoscopic cameras and determine a flightpath for the autonomous quadcopter according to locations of objects viewed by the stereoscopic cameras”. (see page 7043-7045). 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the cameras and a predetermined range E.  See page 7045.  A skeleton can be detected of the target and a depth and a viewpoint of the drone can be estimated. Then a trajectory using a predetermined range E from the target  

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Burman and in view of U.S. Patent Application Pub. No.: US 2010/0302359 A1 to Adams et al. that was filed in 2009 and in further in view of Vivani. 

Rossi is silent but Viviani teaches “18.    The autonomous quadcopter of claim 10 further comprising a LiDAR rangefinder coupled to the Al controller, the LiDAR rangefinder configured to determine distance between an object and the autonomous quadcopter. (see paragraph 8 where the device has an integrated range finder to determine a range from the uav and the threat or the uav and the target; see p. 45 and elements 33 which can be a LIDAR device downwardly from the UAV 12)”.
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Rossi and the teachings of VIVIANI since VIVIANI teaches that a drone can have a downwardly projecting LIDAR emitter. This can predict a threat on a target and then provide a countermeasure. This can provide a protective of the target when needed by detecting a threat and a trajectory of the threat using the LIDAR emitter and an optical device and a 3D point cloud. See abstract.    

 Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No.: EP3044091B1 to Rossi et al. that was filed in 2013 and in view of Huang and in view of Adams. 

Rossi discloses “19.    An autonomous quadcopter comprising:
an asymmetric frame extending along a plane, (see drone 110 having a frame 110 and 6 propellers extending under the plane of the frame and where the top and the bottom of FIG. 5b are not symmetric) the asymmetric frame including a triangular nose portion bisected by a centerline (see FIG. 9 and a triangular shaped nose with a rotor at the end as 120) (see FIG. 5b where the nose rotor is located below the plane in block 120)and a tail portion extending from the triangular nose portion along the centerline; (see tail and rear propeller 120 in FIG. 9 that has a motor and rotor under the frame)
a nose motor located along the centerline at a leading corner of the triangular nose portion, (see FIG. 9 and a triangular shaped nose with a rotor at the end as 120) (see FIG. 5b where the nose rotor is located below the plane in block 120)the nose motor coupled to a nose propeller located below the asymmetric frame; (see FIG. 5b where the nose rotor is located below the plane in block 120)
a left-side motor located at a left-side corner of the triangular nose portion, the left-side motor coupled to a left-side propeller located below the asymmetric frame; (see left hand propeller 120 in FIG. 
a right-side motor located at a right-side corner of the triangular nose portion, the right-side motor coupled to a right-side propeller located below the asymmetric frame; (see right hand propeller 120 in FIG. 9 that has a motor and rotor under the frame) (see FIG. 5b where the right rotor is located below the plane in block 120)
a tail motor located along the centerline and attached to the tail portion, the tail motor coupled to a tail propeller located above the asymmetric frame; (see tail and rear propeller 120 in FIG. 9 that has a motor and rotor under the frame) (see FIG. 5b where the tail rotor is located above the plane in block 120)
Rossi is silent as to but Huang teaches “…a left-side stereoscopic camera(see fig. 7 where the drone has 1. A gimbal camera, 2. A stereo camera and 3. A second stereo camera) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras  

    PNG
    media_image11.png
    750
    833
    media_image11.png
    Greyscale

Rossi discloses a triangular shaped nose but is silent but Adams teaches attached to an upper side of the triangular nose portion to the left of the centerline; (See Fig. 1 where the camera is located above the frame). 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings 

Rossi is silent but Huang teaches “a right-side stereoscopic camera (see fig. 7 where the drone has 1. A gimbal camera, 2. A stereo camera and 3. A second stereo camera)”. 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the cameras and a predetermined range E.  See page 7045.  A skeleton can be detected of the target and a depth and a viewpoint of the drone can be estimated. Then a trajectory using a predetermined range E from the target  

Rossi is silent but Adams teaches attached to the upper side of the triangular nose portion to the right of the centerline; and  (See Fig. 1 where the camera is located above the frame).
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of ADAMS since ADAMS teaches that a drone can have a camera above the plane of the housing shown in FIG. 1.  This can provide a streaming of video to a remote control station based on a priority. See FIG. 2.   This can provide a priority of streaming video to a remote station that is a higher priority than other data.  See abstract.    

 “…one or more control circuits configured to receive video signals from the left-side stereoscopic camera and the right-side stereoscopic camera ….according to the video signals for autonomous flight”. (see page 7043-7045).
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of ROSSI and the teachings of HUANG since HUANG teaches that a drone can have three cameras that are not obstructed by the propellers or the housing. The drone may  include a first stereo camera, a second gimbal camera and a third stereo camera.  See FIG. 7.  The drone can capture an image of a target and provide an automatic range to the target for filming video using the cameras and a predetermined range E.  See page 7045.  A skeleton can be detected of the target and a depth and a viewpoint of the drone can be estimated. Then a trajectory using a predetermined range E from the target can be established as a threshold value. See formula 1-6 and page7042.  Then as the filming target moves then the trajectory of the drone can move as well for tracking the target.  This can provide an active tracking of a target by the drone of FIG. 6 for video with rich images similar to a human cinematographer in an automatic and dynamic following manner.     See page 7040-7046 of Huang. 

Rossi discloses “and to control the nose motor, the left-side motor, the right-side motor, and the tail motor” (see paragraph 65)
Rossi discloses “20.    The autonomous quadcopter of claim 19 further comprising landing gear extending from a lower surface of the asymmetric frame and extending past the nose propeller (see FIG. 9 and a triangular shaped nose with a rotor at the end as 120) (see FIG. 5b where the nose rotor is located below the plane in block 120), the left-side propeller, (see left hand propeller 120 in FIG. 9 that has a motor and rotor under the frame) (see FIG. 5b where the left rotor is located below the plane in block 120) and the right-side propeller (see right hand propeller 120 in FIG. 9 that has a motor and rotor under the frame) (see FIG. 5b where the right rotor is located below the plane in block 120) to maintain clearance between the nose propeller, the left-side propeller, and the right-side propeller, and a landing/takeoff surface. (see paragraph 56 and FIG. 5a where the landing gear is shown as 119)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668